DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-19 and new claims 25-28) in the reply filed on 9/28/22 is acknowledged.
                                        Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 28 is indefinite in that the preamble recites manufacturing a “low acid” beverage where it is not clear what pH range would be considered “low acid”.  Moreover, it should be noted that it is not even clear that the upper limit range of “low acid” would be “less than pH 7” as there may be other ranges such as “very low acid”, “extremely low acid”, etc. above “low acid” and below pH 7.
                                           Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 1, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP847959 (EP959) with evidence provided by “What is the Acidity or pH of Milk?”.           EP959 discloses a method of manufacturing a liquid beverage product comprising injecting oxygen into said beverage and subsequently packaging same (e.g. paragraphs 1, 27, and 30), said beverage including milk (e.g. paragraph 29) which inherently has a low acid pH (see “What is the Acidity or pH of Milk?”, i.e. 6.4 to 6.8) falling within the range set forth in claims 1 and 25 (and addressing the preamble of claim 28 of “low acid”).  EP959 further discloses the process therein, particularly the use of enriched oxygen, enhances the preservation of said beverage (e.g. paragraph 40) thus providing a beverage which is low acid but also shelf stable.  Additionally, said beverage including flavoring agents (i.e. flavoring additives; e.g. paragraph 42).           Regarding claim 25, because EP959 is silent regarding Clostridium botulinum, it is considered inherent that same does not exist within said product.   Nevertheless, EP959 further discloses that the use of oxygen dissolved in the beverage results in “germs or bacteria which can lead to fouling or fermentation are killed” (paragraph 40) thus, even if Clostridium botulinum existed, it would be killed.    6.      Claims 1, 3, 5, 7, 25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2009/0162501 (Canessa et al) with evidence provided by “What is the Acidity or pH of Milk?” article.            Canessa et al discloses a method of manufacturing shelf stable low acid packaged beverage comprising dissolving oxygen into a liquid beverage product (e.g. paragraph 61; claim 13); and packaging said liquid beverage product with oxygen added thereto into a sealed container to create a packaged beverage product comprising the liquid beverage product with oxygen dissolved therein (e.g. paragraph 5) wherein same is shelf stable with and without the inclusion of preservatives (e.g. paragraph 135).  Milk is disclosed as one option for said beverage (e.g. paragraph 41) and has a pH range of 6.4 to 6.8 (see “What is the Acidity or pH of Milk” article).           Regarding claims 3 and 5, Canessa et al further discloses including various sweeteners in the beverage as recited in the instant claims (e.g. sucrose, sorbitol; see paragraphs 70 and 71).           Regarding claim 7, Canessa et al also discloses various forms of milk as recited in the instant claims (e.g. skim milk, condensed milk, soy milk; paragraphs 23-25).           Regarding claim 25, Canessa et al is silent regarding the packaged beverage being free of Clostridium botulinum.  However, because Canessa et al employs high temperature sterilization (e.g. paragraph 135) and incorporates oxygen infused in the beverage, thus preventing an anaerobic environment, it is considered inherent that same would kill any Clostridium botulinum present.                                                   Claim Rejections - 35 USC § 103
7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claims 2, 4, 6, 8, 10, 12-19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2009/0162501 (Canessa et al) with evidence provided by “Coffee Acidity and Processing” article.             Canessa et al has been discussed above.  Regarding claim 2, Canessa et al further discloses coffee as an option for said beverage (e.g. paragraph 41).  Coffee has an inherent pH value range from 4.5-6 (“Coffee Acidity and Processing” article) which overlaps the ranges set forth in instant claims 2 and 19.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any of the values within Canessa et al’s pH range of 4.5-6 including those values which fall within the instantly claimed range, pH 4.6 or greater, as a matter of preference.             Regarding claim 10, the dissolving step in Canessa et al is employed by forceful introduction of the gas under pressure into the beverage (considering to be infusing; paragraph 61).            Regarding claim 12, Canessa et al employs the option of cooling (i.e. chilling) the beverage composition to allow for greater amounts of gas to be solubilized into same (paragraph 61).  However, same is silent regarding whether this occurs prior to or during the dissolving step.  However, it is not seen where applying during or prior would make for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to have applied cooling prior to the dissolving step as a matter of preference.             Regarding claim 13, Canessa et al is silent regarding the particular time and temperature employed for the chilling step.  Such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at same through routine optimization.            Regarding claim 14, it would have been further obvious to have arrived at the particular oxygen concentration through routine optimization depending on the degree of benefit desired (i.e. degree of desired foaming in Canessa et al).          Regarding claims 15,16, and 27, Canessa et al further inherently provides for the presence of headspace by providing the ability for gases to exist at the surface of the beverage within the container, said gas would inherently include the dissolved oxygen (e.g. paragraph 137) or combination of oxygen and other gases (e.g. claim 13).  Additionally, Canessa et al discloses that said container may be metal cans or, in the case of instant claim 17, a bottle (e.g. paragraph 136).           Regarding claim 18, though Canessa et al discloses the step of heating the sealed containers (paragraph 136), same does not provide the particular time and temperature as claimed.  However, determination of same would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at such time and temperature through routine experimentation implementing lower heat for long periods to attain desired sterilization. 9.       Claims 2, 7, 8, 10, 15-17, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over EP847959 (EP959) taken together with Published U.S. Application No. 2009/0162501 (Canessa et al) with evidence provided by “Coffee Acidity and Processing” article.           Though EP959 is silent regarding the treatment of coffee, specifically, same does broadly recite the treatment of “any liquid” (2nd line of paragraph 29).  Coffee is a notoriously well-known beverage liquid, and, absent showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the process of EP959 with coffee for the same benefits discussed therein.  In regard to the use of coffee and the pH therein, coffee inherently has a pH range of 4.5-6.0 (see “Coffee Acidity and Processing” article).  Absent a showing of unexpected results, it would have been further obvious to have employed coffee with any of the pH values of said pH range including those falling within the range of instant claims (i.e. “pH of 4.6 of greater”  as in claims 1 and 25).          Regarding claims 7 and 8, though referring to milk in general (paragraph 29), EP959 is silent regarding the particular type of milk.  However, all of said milk formats of claims 7 and 8 are notoriously well-known, and, absent a showing of unexpected results, it would have been further obvious to have employed any of same as a matter of preference.         Regarding claim 15, EP959 further discloses residual oxygen existing in the bottles above the liquid (paragraph 37).         Regarding claims 16 and 17, EP959 also discloses the beverage being filled in metal cans or bottles (e.g. paragraph 42).         Regarding claim 27, EP959 further discloses oxygen in gas mixtures (e.g. carbon dioxide) in the dissolving step (e.g. paragraphs 27 and 42).  It is inherent that, like the oxygen existing above the liquid (see above), the use of a combination of gases would also provide a combination of gases existing above the liquid in the container (e.g. bottle).10.       Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Published U.S. Application No. 2009/0162501 (Canessa et al) or EP847959 (EP959) and further taken together with  U.S. Patent No. 7,721,773 (Stadlmayr et al) with evidence provided by “What is the Acidity or pH of Milk?” article or “Coffee Acidity and Processing” article.          Regarding claim 9, Canessa et al and EP959 are silent regarding a line approach in packaging the beverage.  However, Stadlmayr et al teaches incorporating a dissolving step of infusing a beverage with oxygen (16) as the beverage is flowing through a packaging system (Fig. 1; Abstract; col. 3, lines 9-30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such processing step of Stadlmayr et al as a matter of preference.         Regarding claim 11, Canessa et al and EP959 are silent regarding the use of a pressure regulator for quantity control of oxygen in the canning line.  Stadlmayr et al further teaches using a pressure regulator for such control in the beverage to be bottled (e.g. col. 3, lines 19-28).  Although Stadlmayr et al pertains to a bottling line, the concept would be equally applicable to a canning line.  It would have been further obvious to have employed such teaching of Stadlmayr et al in the process of either one of Canessa et al or EP959 to provide product uniformity in the step of coffee packaging.                                                   Double Patenting
11.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.      Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,925,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to or fully encompass said claims of U.S. Patent No. 10,925,299.13.      Claims 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,925,299. Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims call for the beverage product being free of Clostridium botulinum in the sealed container.  Nevertheless, employing the other limitations of claims 1 and 19 of U.S. Patent No. 10,925,299, it is considered inherent that the presence of oxygen would eliminate said Clostridium botulinum. 12.      Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Application No. 17/451119. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to or fully encompass said claims of U.S. Patent No. 10,925,299.13.      Claims 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 17/451119. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 19 calls for a more limited pH, i.e. 4.6-5.2.  However, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date to have employed any value within the pH range “4.6 or greater” as recited in claim 1 of U.S. Application No. 17/451119 as a matter of preference. 14.      Claims 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 17/451119.   Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims call for the beverage product being free of Clostridium botulinum in the sealed container.  Nevertheless, employing the other limitations of claims 1 and 19 of U.S. Application No. 17/451119, it is considered inherent that the presence of oxygen would eliminate said Clostridium botulinum.15.      Claims 25, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,368,561.   Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to or fully encompass said claims of U.S. Patent No. 10,368,561.
 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 17, 2022